 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00964-EJY
 4                 Plaintiff,                            ORDER
 5          v.
 6   PHUONG TANG,
 7                 Defendant.
 8
 9
            Based on the Stipulation of counsel and good cause appearing,
10
     IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
11
     February 12, 2020, at 4:00 p.m., be vacated and continued to March 13, 2020 at the hour of
12
     4:00 p.m. in Courtroom 3A.
13
            DATED this 12th day of February, 2020.
14
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
